Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cecil McDonald Davis appeals the district court’s orders denying his petition to reopen the appeal period and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Davis, No. 1:94-cr-00370-TSE-l (E.D. Va. filed Aug. 24, 2009 & entered Aug. 27, 2009; filed Sept. 22, 2009 & entered Sept. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.